Case 1:18-cv-03309-PJM Document 844 Filed 01/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT ———Fit£2_-- ———ENTERED

 

LOGGED RECEIVED
DISTRICT OF MARYLAND
SOUTHERN DIVISION JAN 2.2 2020
By DEPUTY
Inre SANCTUARY BELIZE LITIGATION Case No. 18-cv-3309
PJM

 

 

PRO SE DEFENDANT ANDRIS PUKKE’S OBJECTION
TO DENIAL OF RELIEF IN AFFIDAVIT OF BIAS

Pro Se Defendant Andris Pukke hereby files an Objection to Judge Messitte’s denial of
the relief sought in the Affidavit of Bias that he filed. The objection is based on the following:

1. There is authority for Pro Se litigants to file such an affidavit.

2. Not granting the relief sought, based in part on the requisite of an attorney, denied Pro Se
Defendant Mr. Pukke substantive rights.

3. Mr. Pukke included a signed Motion to Recuse from his previous lawyers insuring that the
relief sought is not frivolous.

3. Case law and the statute supports the conclusion that Mr. Pukke’s filing was timely, 10 days
before trial.

4. Mr. Pukke objects to preserve the issues presented for appeal.

Date: January 19, 2019 Respectfully Submitted:

/s/ Andris Pukke
